Case 3:18-cv-00689-TJC-JRK Document 112 Filed 07/14/21 Page 1 of 3 PageID 3562




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

CARLY A. VOLP, as Personal
Representative of the Estate of
KYLE ROBERT VOLP,

      Plaintiff,

vs.                                         CASE NO.: 3:18-cv-689-J-32JRK

ANDREW WILLIAM SASSER, as
an individual and NASSAU
COUNTY SHERIFF’S OFFICE, [Bill
Leeper, in his capacity as Sheriff of
Nassau County, Florida],

     Defendants.
______________________________________/

                    NCSO’S STATEMENT OF THE CASE

      Carly A. Volp, as Personal Representative of the Estate of Kyle R. Volp, is

bringing claims against former correctional officer, Andrew Sasser, and the Nassau

County Sheriff’s Office. Ms. Volp claims, on July 1, 2015, Andrew Sasser used

unreasonable and unnecessary force on Mr. Volp while in his cell incarcerated at

the Nassau County Jail. She claims the force used was excessive and violated Mr.

Volp’s constitutional rights under the Fourth and Fourteenth Amendments.

      Ms. Volp further claims Mr. Sasser’s actions amounted to a civil battery

since they were unreasonable and unnecessary under the circumstances. Ms. Volp
                                   Page 1 of 3
Case 3:18-cv-00689-TJC-JRK Document 112 Filed 07/14/21 Page 2 of 3 PageID 3563




is seeking a claim against the Nassau County Sheriff’s Office for civil battery

under a vicarious liability theory. Ms. Volp claims the Nassau County Sheriff’s

Office is responsible for Mr. Sasser’s actions that constituted a civil battery.

      Mr. Sasser denies liability and denies he owes the Plaintiff any damages. Mr.

Sasser claims the force he used was reasonable and necessary under the

circumstances.

      The Nassau County Sheriff’s Office denies liability and claims Mr. Sasser’s

actions were done in bad faith or with malicious purpose or in a manner exhibiting

wanton and willful disregard of human rights, safety or property.

                    ANDREWS, CRABTREE, KNOX & LONGFELLOW, LLP

                                               /s/    Ramsey Revell
                                               Joe Longfellow, III (FL Bar #62225)
                                               Ramsey Revell (FL Bar #115369)
                                               1558-1 Village Square Boulevard
                                               Tallahassee, Florida 32309
                                               (850) 297-0090; Fax (850) 297-0219
                                               jlongfellow@andrewscrabtree.com
                                               rrevell@andrewscrabtree.com
                                               jhunter@andrewscrabtree.com
                                               mwise@andrewscrabtree.com
                                               Attorneys for Sheriff Bill Leeper




                                      Page 2 of 3
Case 3:18-cv-00689-TJC-JRK Document 112 Filed 07/14/21 Page 3 of 3 PageID 3564




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing has been electronically filed and a

true and correct copy of the foregoing has been furnished to all counsel of record

via CM/ECF this 14th day of July 2021.

                                       /s/  Ramsey Revell
                                       Ramsey Revell




                                    Page 3 of 3
